DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amended claim set addressing the numbering errors set forth prior is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

   The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 14, and 15, line 2 recites “past an end of the at least one prong”. This statement lacks antecedent basis, rendering the scope of the claim indefinite. It is unclear whether 
Claims 4 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 16 recite, “wherein the plurality of prongs includes at least four prongs spaced equidistant around a circumference of the insert.” This statement is not further limiting of respective claims 1 and 13, as these claims recites “the plurality of prongs includes at least four prongs spaced equidistant around the circumference of the insert” (see ll. 18-19 od claim 1 and ll. 11-12 of claim 13).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 20100145394 A1) (hereon referred to as Harvey) (note that embodiments shown in Figs. 1-10 are substantially identical and therefore will be used interchangeably, see Para. [0085]) in view of Konieczynski et al. (US 20080140135 A1) (Hereon referred to as Konieczynski).
Harvey teaches an insert (28) for slidably inserting (see Fig. 8A) into a yoke of a fixation system, comprising (see Figs. 10A-10B): 
an insert base (145) defining a rod supporting surface (147) configured to support an elongated rod of the fixation system thereon (see Para. [0089]), the insert base further defining a base cavity (defined by inner walls 155) opposite the rod supporting surface configured to provide clearance for the head of a fastener when the head is seated within the yoke cavity (see Para. [0090]); and 
a plurality of prongs (169a and 169b) extending away from the insert base and configured to contact the head of the fastener below a truncated top portion of the head (see Fig. 8C), wherein 
the plurality of prongs includes at least two first prongs (169b) spaced equidistant around a circumference of the insert and at least four second prongs (169a) spaced equidistant around the circumference of the insert between said at least four first prongs (see that second prongs 169a are in between prongs 169b, and are furthermore equidistant relative to the first prongs); 
the at least two first prongs extend away from the insert base a first distance, said first prongs having a length at said first distance configured such that when the fastener is moved to a position of maximum angular movement within the yoke, at least one of the first prongs is out of contact with the head of the fastener (note that the head of the fastener is not positively claimed, and therefore any head may be used to satisfy this functional recitation. It is 
the at least four second prongs (169a) extend away from the insert base a second distance that is greater than the first distance (see Para. [0098]) (claims 13 and 19), and
the insert is configured to be slidably inserted into the yoke above the fastener (see Figs. 8A-8D) (claim 13), 
further comprising a yoke (constructed of arms 42) configured to receive the elongated rod (24) and including a yoke opening (see opening where neck 35 sits) and a yoke cavity (26), the yoke opening configured to receive the elongated shank of the fastener therethrough and the yoke cavity configured to support the head of the fastener so as to allow for angular movement of the fastener within the yoke opening (see para. [0052]) (claim 19); 
wherein movement of the top surface of the head past an end of the at least one prong furthest from the insert base causes at least one of the head of the fastener and the at least one prong of the plurality of prongs to produce a tactile indication to a user (note that the head of the fastener is not positively claimed, and therefore any head may be used to satisfy this functional recitation. It is contemplated that a head configured such that has some sort of texture which may engage the prongs, causing a tactile indication to occur) (claim 14),
wherein movement of the top surface of the head past an end of the at least one prong furthest from the insert base causes at least one of the head of the fastener and the at least one prong of the plurality of prongs to produce an audible indication to a user (note that the head of the fastener is not positively claimed, and therefore any head may be used to satisfy this functional recitation. It is contemplated that a head configured such that has some sort of texture which may engage the prongs, causing an audible indication to occur) (claim 15),
claim 17), 
however fails to teach there being at least four short prongs (claims 13 and 19).
Konieczynski teaches an insert base (324) (see Fig. 3A) having a rod holding surface (326) and a plurality of fingers (333), wherein there may be any number of fingers (see Para. [0030]), which act as a biasing element for placing the fingers over the screw head.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two fingers of Harvey to be broken up into four or more fingers as taught by Konieczynski, as the fingers and the space between them acts as a biasing element, allowing them to snap over the screw head, and having more fingers would increase the bias of the insert, making it easier to attach to the screw.
Allowable Subject Matter
Claims 1, 5, and 7-12 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773